         Case 2:14-cv-00326-MJP Document 269 Filed 11/16/18 Page 1 of 5
                                                                     FILED
                       UNITED STATES COURT OF APPEALS                NOV 16 2018

                                                                  MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                U.S. COURT OF APPEALS




 RRW LEGACY MANAGEMENT                       Nos. 16-35648, 16-35836
 GROUP, INC., a Washington Corporation;
 ANTOINETTE WALKER; CAMPBELL                 D.C. No. 2:14-cv-00326-MJP
 INVESTMENT COMPANY, a                       Western District of Washington,
 Washington Corporation,                     Seattle

                Plaintiffs-Appellees,
                                             ORDER
 v.

 CAMPBELL WALKER, an individual,

                Defendant-Appellant.

 CAMPBELL INVESTMENT                         No.   16-35649
 COMPANY, a Washington corporation,
                                             D.C. No. 2:14-cv-01544-MJP
                Plaintiff-Appellee,          Western District of Washington,
                                             Seattle
 v.

 CAMPBELL M. WALKER, a foreign
 individual,

                Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.




MH/Appellate Commissioner
         Case 2:14-cv-00326-MJP Document 269 Filed 11/16/18 Page 2 of 5



                                         I
                                     Background

       RRW Legacy Management Group, Inc. (“RRW”), Antoinette Walker

(“Antoinette”), and Campbell Investment Company (“CIC”) brought a Washington

state court action against Campbell Walker (“Campbell”), seeking a declaration

that Campbell’s removal as general partner of Argyll Limited Partnership

(“Argyll”) was for cause and that RRW was properly appointed to succeed him.

Campbell removed the action to federal court based on diversity of citizenship.

       CIC, of which Argyll was a major stakeholder, brought a separate federal

action seeking damages for breach of fiduciary duty against Campbell, their former

president. The district court consolidated the two proceedings, granted summary

judgment to RRW and Antoinette, and granted partial summary judgment to CIC.

See RRW Legacy Mgmt. Grp., Inc. v. Walker, ___ F. App’x ___, 2018 WL

4671787, at *1, *3 (9th Cir. 2018). After a trial, the district court awarded

$6,271,645.68 in damages and interest and $580,776.94 in attorneys’ fees and non-

taxable costs to CIC under Washington law. Id.

       Campbell appealed, and this court affirmed the district court’s judgment. Id.

CIC filed a timely motion for attorneys’ fees on appeal and a bill of taxable costs,

which were electronically served on Campbell. See Fed. R. App. P. 39(d), 9th Cir.



MH/Appellate Commissioner                 2                                     16-35648
          Case 2:14-cv-00326-MJP Document 269 Filed 11/16/18 Page 3 of 5



R. 39-1.6. Campbell did not file an opposition. See 9th Cir. R. 39-1.5, 1.7. The

court awarded attorneys’ fees to CIC and referred to the Appellate Commissioner

the determination of an appropriate amount of fees. See 9th Cir. R. 39-1.9.

                                               II
                                           Discussion

A. Attorneys’ Fees

         CIC requests $68,762.50 in attorneys’ fees for 181.7 hours of work on

appeal by partner Malaika M. Eaton and associate Claire Martirosian of the law

firm of McNaul Ebel Nawrot & Helgren PLLC in Seattle, Washington, as follows:

                  2016      2016    2017     2017       2018   2018    Total   Total
                  Rate      Hours   Rate     Hours      Rate   Hours   Hours   Fees

 Eaton            $400        1.8   $415      37.4      $430    16.7    55.9   $23,422.00

 Martirosian      $345        0     $360     122.3      $375     3.5   125.8   $45,340.50

 Total                                                                 181.7   $68,762.50

         CIC’s requested hourly rates reflect the market value of the attorneys’

services, and therefore they are reasonable. See Scott Fetzer Co. v. Weeks, 859

P.2d 1210, 1215-16 (Wash. 1993). Eaton states that she is familiar with the hourly

rates charged by Seattle firms, and that the requested hourly rates are within the

range charged in such matters by attorneys with similar experience, skill, and

reputation. CIC requested and the district court awarded comparable $375-$400


MH/Appellate Commissioner                      3                                   16-35648
         Case 2:14-cv-00326-MJP Document 269 Filed 11/16/18 Page 4 of 5



hourly rates for Eaton’s 2014-16 work and a $345 hourly rate for Martirosian’s

2016 work. Campbell did not challenge on appeal the hourly rates awarded by the

district court, and this court affirmed the district court fee award in all respects.

See RRW Legacy Mgmt. Grp., ___ F. App’x ___, 2018 WL 4671787, at *1, *3.

       A review of the docket, briefs, oral argument, and attorney invoices shows

that CIC’s requested 181.7 hours were reasonably expended. See Bowers v.

Transam. Title Ins. Co., 675 P.2d 193, 203 (Wash. 1983). CIC’s attorneys

prepared a motion to consolidate the appeals, a reply to Campbell’s opposition to

the motion, a motion to file an oversize brief, a 27,995-word consolidated

answering brief (responding to three separate opening briefs filed by Campbell),

and a citation of supplemental authorities. Eaton appeared at oral argument in

Seattle. Eaton states that the requested hours do not include time spent

representing RRW, or preparing the attorneys’ fees motion.

B. Taxable Costs

       Because the judgment was affirmed, costs are to be taxed against Campbell.

See Fed. R. App. P. 39(a)(2). CIC requests taxation of $288 in costs for 7 copies of

the 77-page answering brief at $0.10 per page ($53.00) and 7 copies of 336 pages

of the supplemental excerpts of record at $0.10 per page ($235.00).




MH/Appellate Commissioner                   4                                      16-35648
         Case 2:14-cv-00326-MJP Document 269 Filed 11/16/18 Page 5 of 5



       Pursuant to Ninth Circuit Rule 39-1.2 and 1.3, taxable costs are limited to

the required number of paper copies of briefs (7) plus 1 additional copy, and to 5

copies of the excerpts of record, plus 1 copy for each party required to be served, at

$0.10 per page. The court did not require paper copies of the supplemental

excerpts of record to be served, and CIC electronically served the supplemental

excerpts of record on Campbell. Thus, $168 in costs are taxed for 5 copies of

CIC’s requested 336 pages of supplemental excerpts of record, and $67.00 in costs

are disallowed.

                                        III
                                     Conclusion

       Attorneys’ fees in the amount of $68,762.50 are awarded and costs in the

amount of $221.00 are taxed in favor of Campbell Investment Company and

against Campbell Walker. This order amends the mandate.




MH/Appellate Commissioner                 5                                    16-35648
